Exhibit 99.1 SPARK NETWORKS® ADDS TO ITS BOARD OF DIRECTORS WITH APPOINTMENT OF MICHAEL BRODSKY LOS ANGELES, CA, November 2, 2015 – Spark Networks Inc., (NYSE MKT:LOV), a leader in creating communities that help individuals form life-long relationships, today announced an addition to its Board of Directors with the appointment of Michael Brodsky.Mr. Brodsky was recommended by Lloyd I. Miller, III, a beneficial owner of over 10% of Spark Networks’ outstanding stock and will be joining the board as of November 5, 2015. Mr. Brodsky brings to the Spark board a significant amount of experience as an investor, board director and operating executive.Since 2014 he has managed Vajra Asset Management, an investment firm he founded that invests in small public companies. He has also served on a number of publicly traded company boards of directors including serving as Chairman of Determine, Inc, an enterprise SaaS-based to “source-to-pay” solutions provider, since 2013.Previously, he managed a public equity investment fund for the Pritzker Group in Chicago. He also served as Chairman and CEO of Youbet.com and, after its acquisition by Churchill Downs, served on the Churchill board.Mr. Brodsky served as CFO of the Away Network, an on-line travel media company acquired by Orbitz.He holds a MBA from the Kellogg School of Management at Northwestern University, a J.D. from Northwestern University Law School and a B.A. from Syracuse University.
